ORDER
PER CURIAM.
Defendant was charged by indictment with one count of assault in the first degree, section 565.050, RSMo 1994. A jury convicted him of the lesser included offense of assault in the second degree, section 565.060, RSMo 1994, and assessed his punishment at imprisonment for a term of eighteen months. Defendant appeals the judgment on his conviction. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).